Citation Nr: 1441880	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a right foot disability.

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Whether new and material evidence has been submitted to reopen service connection for a bilateral eye disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran filed separate claims for service connection for PTSD and depression. However, as the Veteran essentially is seeking service connection for a psychiatric disorder, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

With respect to the issues of service connection for psychiatric, bilateral hearing loss, and tinnitus disorders, and whether new and material evidence has been submitted to allow for the reopening of the previously denied claim for service connection for a bilateral eye disorder, the Veteran submitted a timely Notice of Disagreement (NOD) in December 2010 to the October 2010 rating decision that denied these claims. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claims must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In May 2010, the Veteran requested a hearing before the Board, conducted via videoconferencing (Videoconference hearing).  The Veteran did not appear for a Videoconference hearing that was scheduled for February 15, 2011. The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2013).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, the Veteran has indicated that he is no longer able to work due to his service-connected right foot disability. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative an SOC on the issues of service connection for psychiatric, bilateral hearing loss, and tinnitus disorders, and whether new and material evidence has been submitted to allow for the reopening of the previously denied claim for service connection for a bilateral eye disorder. The Veteran should also be advised that, for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matters should be returned to the Board for appellate review.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's right foot disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

3. Schedule the Veteran for a VA medical examination, to be performed by an appropriate VA examiner, to determine the current severity of his respective service-connected right foot disability, specifically dorsal osteophytes of the right first metatarsal base. The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed. 

The VA examiner should provide complete results of any testing of the right foot. TheVA examiner should opine as to the severity of the Veteran's right foot disability, stating whether the disability is manifested by symptomatology best described as mild, moderate, moderately severe, or severe.

After reviewing the entirety of the evidence, to include the claims file and any records available through the VA electronic records systems, the VA examiner should also provide an opinion as to whether the Veteran's service-connected right foot disability, acting alone or in conjunction with the Veteran's other service-connected disability (specifically a right wrist disability), precludes the Veteran from gaining or maintaining substantially gainful employment. 

4. After any subsequent development deemed necessary, readjudicate the claims for an increased rating for a right foot disability and entitlement to a TDIU. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



